                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  (at Lexington)

 PAUL LEE CARTER, JR.,                       )
                                             )
          Plaintiff,                         )
                                             )      Civil Action No. 5: 19-404-DCR
 v.
                                             )
                                             )
 UNITED STATES DISTRICT COURT
                                             )
 FOR THE EASTERN DISTRICT OF
                                             )               JUDGMENT
 KENTUCKY,
                                             )
                                             )
          Defendant.
                                             )

                                   *** *** *** ***
         In accordance with the Memorandum Opinion and Order entered this date, and

pursuant to Rule 58 of the Federal Rules of Civil Procedure, it is hereby

         ORDERED and ADJUDGED as follows:

         1.     Plaintiff Paul Lee Carter, Jr.’s Complaint [Record No. 1] is DISMISSED

with prejudice and STRICKEN from the Court’s docket.

         2. This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

         Dated: October 3, 2019.




                                            -1-
